DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "outputting the first notification via the output device at every third period".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is dependent on Claim 12, which is dependent on Claim 11. There is no mention of an output device anywhere in Claim 11 or Claim 12. For the purposes of substantive examination, the examiner is interpreting this limitation as “outputting the first notification via an output device at every third period”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenker et al (WO 2017/167815 Al, cited in applicant’s 01/27/2022 IDS, hereinafter Schwenker) in view of Fox et al (US 2015/0190100 Al, cited in applicant’s 03/06/2020 IDS, hereinafter Fox).
Regarding Claim 1, Schwenker discloses an electronic device (the system of Fig. 1) comprising: 
a sensor module (Element 8, Fig. 1);  
5an output device comprising output circuitry (Elements 6 and 7, Fig. 1; these are coupled together, page 16, line 17); 
a processor (Element 3, Fig. 1) operatively connected to the sensor module and the output device (See Fig. 1); and 
a memory (Element 4, Fig. 1) operatively connected to the processor (See Fig. 1; “a memory 4 connected to the processor 3….”, page 16, lines 5-6), 
wherein the memory is configured to store instructions (“for storing electronic data such as machine readable instructions…”, page 16, line 6) which, when 10executed, cause the processor to control the electronic device to: 
identify a blood sugar level measured at every first period (“[continuous glucose monitoring] may be implemented as a nearly real-time or quasi-continuous procedure frequently or automatically providing/updating analyte values…” page 13, lines 26-27) via the sensor module (“In one embodiment, the biosensor 8 is a glucose sensor configured to detect or sense a glucose level…”, page 18, lines 26-27); 
predict hypoglycemia based on the blood sugar level (“if the future analyte value is determined to be outside the analyte value range”, page 22, line 12; “the lower limit [of the analyte value range] may refer to...hypoglycemia”, page 21, line 33-page 22, line 1)
measure a blood sugar level via the sensor module at every second period (Step 28, Fig. 2; “the following analyte values are received in intervals of time for which the second time interval is applied:, page 22, lines 18-20; this means the blood sugar levels must be sensed during these second time intervals), the second period being shorter than the first period (“The second interval time is shorter than the first interval time…”, page 22, lines 11-12), based on a blood sugar level identified being equal to or less than a designated second value (“…if the future analyte value is determined to be outside the analyte value range”, page 22, line 12).
Schwenker discloses the claimed invention except for expressly disclosing wherein the processor is caused to: output a hypoglycemia prediction notification via the output device based on an amount of change in decrease of the blood sugar level exceeding a 15designated first value, and measuring the blood sugar level via the sensor module at every second period after the notification is output. However, Fox teaches wherein the processor (Element 108, Fig. 1) is caused to: output a hypoglycemia prediction notification via the output device (“a glucose crash incident is likely and the monitor alerts the patient accordingly”, [0058]) based on an amount of change in decrease of the blood sugar level (“the monitor determines that a glucose crash is likely if…dG/dT (the rate of glucose level change) is negative”, [0060]) exceeding a 15designated first value (“If the slope equals or exceeds the threshold rate, a glucose crash incident is likely”, [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwenker, to add the processor step of outputting a hypoglycemia prediction notification via the output device based on an amount of change in decrease of the blood sugar level exceeding a 15designated first value as taught in Fox, before the measuring of the blood sugar level at every second period based on a blood sugar level identified being equal to or less than a designated second value, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 2, modified Schwenker discloses the electronic device of claim 1, wherein the instructions, when executed, cause the processor to determine hypoglycemia based on the blood sugar 25level measured at every second period (“Based on the current state, a possible or predictive way to a target glucose state of the patient's glucose level is determined (cf. Fig. 6).”, page 26, lines 9-10; the current state is measured at the second period described on page 22). Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when executed, cause the processor to control the electronic device to output, via the output device, a first notification informing the occurrence of hypoglycemia. However, Fox teaches wherein the instructions, when executed, cause the processor to control the electronic device to output, via the output device, a first notification informing the occurrence of hypoglycemia (“a glucose crash incident is likely and the monitor alerts the patient accordingly”, [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Schwenker, with the notification of Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 3, modified Schwenker discloses the electronic device of claim 2. Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when executed, cause the processor to control the electronic device to output the first notification via the output device at every second period. However, Fox teaches wherein the instructions, when executed, cause the processor to control the electronic device to output the first notification via the output device once every period (“REPEAT every minute…Measure glucose level…Alert the patient”, [0062]; see the entire computer code written in [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwenker, with the notification occurring every period (i.e. every second period as already taught in Schwenker), as taught by Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 4, modified Schwenker discloses the electronic device of claim 2. Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when executed, cause the processor to control the electronic device to output the first notification via the output device at every third period corresponding to the amount of change in decrease of the blood sugar level. However, Fox teaches wherein the instructions, when executed, cause the processor to control the electronic device to output the first notification via the output device at every minute (“REPEAT every minute…Measure glucose level…Alert the patient”, [0062]; see the entire computer code written in [0062]) corresponding to the amount of change in decrease of the blood sugar level (“IF (dG/dT for that line< ( - 3% per minute)”, [0062]; see the entire computer code written in [0062]). The third period disclosed by the applicant’s specification can be one minute (page 17, line 1), which corresponds to the measuring period of one minute taught by Fox. In addition, Schwenker does not expressly teach away from the first and second periods of time being shorter than one minute. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwenker, by adding a third period of measurement and notifications comprising one minute as taught by Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 6, modified Schwenker discloses the electronic device of claim 1, wherein the output device further comprises a haptic module comprising haptic circuitry or a sound output device comprising sound output circuitry (“The human machine interface 7 may include…a speaker”, page 17, lines 15-18). Modified Schwenker discloses the claimed invention except for expressly disclosing a data type included in the 15hypoglycemia prediction notification comprises at least one of vibration data output via the haptic module, sound data output via the sound output device, text output via the display device, or image data output via the display device. However, Fox teaches wherein a data type included in the 15hypoglycemia prediction notification comprises (“Alarm indications may be…”, [0082]) at least one of vibration data output via the haptic module (“…tactile, vibratory…”, [0082]), sound data output via the sound output device (“…audible…”, [0082]), text output via the display device, or image data output via the display device (different colored lights as described in [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwenker, with the specific types of hypoglycemia notifications of Fox, because this can be considered part of the modification of Claim 1. All the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 11, Schwenker teaches a method for providing a biometric information notification by an electronic device, the method comprising: 
identifying a blood sugar level measured at every first period (“[continuous glucose monitoring] may be implemented as a nearly real-time or quasi-continuous procedure frequently or automatically providing/updating analyte values…” page 13, lines 26-27); 
measuring a blood sugar level at every second period (Step 28, Fig. 2; “the following analyte values are received in intervals of time for which the second time interval is applied:, page 22, lines 18-20; this means the blood sugar levels must be sensed during these second time intervals), the second period being shorter than the first period (“The second interval time is shorter than the first interval time…”, page 22, lines 11-12), based on a blood sugar level identified being equal to or less than a designated second value (“…if the future analyte value is determined to be outside the analyte value range”, page 22, line 12).  
Schwenker discloses the claimed invention except for expressly disclosing outputting a hypoglycemia prediction notification based on an amount of change in decrease of the blood sugar level exceeding a designated first value;  20and measuring the blood sugar level at every second period after the notification is output. However, Fox teaches outputting a hypoglycemia prediction notification (“a glucose crash incident is likely and the monitor alerts the patient accordingly”, [0058]) based on an amount of change in decrease of the blood sugar level (“the monitor determines that a glucose crash is likely if…dG/dT (the rate of glucose level change) is negative”, [0060]) exceeding a 15designated first value (“If the slope equals or exceeds the threshold rate, a glucose crash incident is likely”, [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of outputting a hypoglycemia prediction notification based on an amount of change in decrease of the blood sugar level exceeding a designated first value, as taught in Fox, before the measuring of the blood sugar level at every second period based on a blood sugar level identified being equal to or less than a designated second value, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 2512, modified Schwenker discloses the method of claim 11, further comprising: determining hypoglycemia based on the blood sugar level measured at every second period (“Based on the current state, a possible or predictive way to a target glucose state of the patient's glucose level is determined (cf. Fig. 6).”, page 26, lines 9-10; the current state is measured at the second period described on page 22). Modified Schwenker discloses the claimed invention except for expressly disclosing outputting a first notification informing the occurrence of hypoglycemia based on occurrence of hypoglycemia. However, Fox teaches outputting a first notification informing the occurrence of hypoglycemia based on occurrence of hypoglycemia (“a glucose crash incident is likely and the monitor alerts the patient accordingly”, [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Schwenker, with the outputting a first notification informing the occurrence of hypoglycemia based on occurrence of hypoglycemia of Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 13, modified Schwenker discloses the method of claim 12. Modified Schwenker discloses the claimed invention except for expressly disclosing outputting the first 43notification at every second period. However, Fox teaches outputting the first 43notification at every period (“REPEAT every minute…Measure glucose level…Alert the patient”, [0062]; see the entire computer code written in [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schwenker, with the notification occurring every period (i.e. every second period as already taught in Schwenker), as taught by Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 14, modified Schwenker discloses the method of claim 12. Modified Schwenker discloses the claimed invention except for expressly disclosing outputting the first notification via the output device at every third period corresponding to an 5amount of change in decrease of the blood sugar level. However, Fox teaches outputting the first notification via the output device (“a glucose crash incident is likely and the monitor alerts the patient accordingly”, [0058]) at every minute (“REPEAT every minute…Measure glucose level…Alert the patient”, [0062]; see the entire computer code written in [0062])  corresponding to an 5amount of change in decrease of the blood sugar level (“IF (dG/dT for that line< ( - 3% per minute)”, [0062]; see the entire computer code written in [0062]).  The third period disclosed by the applicant’s specification can be one minute (page 17, line 1), which corresponds to the measuring period of one minute taught by Fox. In addition, Schwenker does not expressly teach away from the first and second periods of time being shorter than one minute. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwenker, by by adding a third period of measurement and notifications comprising one minute as taught by Fox, because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 16, modified Schwenker discloses the method of claim 11, and a sound module (“The human machine interface 7 may include…a speaker”, page 17, lines 15-18). Modified Schwenker discloses the claimed invention except for expressly disclosing wherein a data type included in the hypoglycemia prediction notification comprises at least one of vibration data output via a haptic module, sound data output via a sound output device, text output via a display device, or image data output via the display device. However, Fox teaches wherein a data type included in the hypoglycemia prediction notification comprises (“Alarm indications may be…”, [0082]) at least one of vibration data output via a haptic module (“…tactile, vibratory…”, [0082]), sound data output via a sound output device (“…audible…”, [0082]), text output via a display device, or image data output via the display device (different colored lights as described in [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwenker, with the specific types of hypoglycemia notifications of Fox, because this can be considered part of the modification of Claim 11. All the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Claim(s) 5, 9, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenker in view of Fox, and further in view of Arefieg (US 2012/0046606 Al, hereinafter Arefieg).
Regarding Claim 5, modified Schwenker discloses the electronic device of claim 1, further comprising a communication module comprising communication circuitry (Element 2, Fig. 1). Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when executed, cause the processor to control the electronic device to control the communication module to transmit an emergency call based on a 10user input for the first notification not being received within a predesignated time. However, Arefieg teaches wherein instructions (“Any suitable programming language or technique can be utilized to carry out the steps depicted in FIG. 6 or their equivalents,”, [0045]), when executed, cause the processor (Microprocessor, Fig. 4) to control the electronic device to control the communication module (Element 310, Fig. 4) to transmit an emergency call (S134, Fig. 6B) based on a 10user input (“If the patient fails to take another blood sample…”, [0060]) for a first notification (“prompt the user to perform the next blood test by displaying a screen…”, [0059]) not being received within a predesignated time (“If the patient fails to take another blood sample within the time allotted…”, [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the instructions of Schwenker, to cause the processor to control the electronic device to control the communication module to transmit an emergency call based on a 10user input for the first notification not being received within a predesignated time, as taught by Arefieg, because this is a way to prevent medical emergencies when a patient is not responding as required by a treatment protocol, as taught by Arefieg.
Regarding Claim 9, modified Schwenker discloses the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to output the 5hypoglycemia prediction notification via the output device at each configured period (see the modifications to Schwenker regarding Claims 2-4; the hypoglycemia prediction notification is output at every minute, as taught by Fox in [0062]). Modified Schwenker discloses the claimed invention except for expressly disclosing the hypoglycemia prediction notification being based on a predesignated user input not being received within a designated time after the hypoglycemia prediction notification is output. However, Arefieg teaches wherein an action (an emergency call, S134, Fig. 6B) is based on a predesignated user input not being received within a designated time (S132, Fig. 6B) after the hypoglycemia prediction notification is output (D108, Fig. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the condition of a predesignated user input not being received within a designated time after the hypoglycemia prediction notification is output of Arefieg, to the notifications at each configured period of Modified Schwenker, because this is a way to give the user an opportunity to respond in a way that indicates that the user has not become disoriented because of the hypoglycemia, as taught by Arefieg ([0075]). 
Regarding Claim 15, modified Schwenker discloses the method of claim 11. Modified Schwenker discloses the claimed invention except for expressly disclosing transmitting an emergency call based on a user input for the first notification not being received within a predesignated time.  However, Arefieg teaches transmitting an emergency call (S134, Fig. 6B) based on a 10user input (“If the patient fails to take another blood sample…”, [0060]) for a first notification (“prompt the user to perform the next blood test by displaying a screen…”, [0059]) not being received within a predesignated time (“If the patient fails to take another blood sample within the time allotted…”, [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Schwenker, with transmitting an emergency call based on a 10user input for the first notification not being received within a predesignated time, as taught by Arefieg, because this is a way to prevent medical emergencies when a patient is not responding as required by a treatment protocol, as taught by Arefieg.
Regarding Claim 19, modified Schwenker discloses the method of claim 11, further comprising: outputting the hypoglycemia prediction notification at each configured period (see the modifications to Schwenker regarding Claims 2-4; the hypoglycemia prediction notification is output at every minute, as taught by Fox in [0062]). Modified Schwenker discloses the claimed invention except for expressly disclosing the hypoglycemia prediction notification being based on a predesignated user input not being received within a designated time after the 30hypoglycemia prediction notification is output.  However, Arefieg teaches wherein an action (an emergency call, S134, Fig. 6B) is based on a predesignated user input not being received within a designated time (S132, Fig. 6B) after the hypoglycemia prediction notification is output (D108, Fig. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the condition of a predesignated user input not being received within a designated time after the hypoglycemia prediction notification is output of Arefieg, to the notifications at each configured period of Modified Schwenker, because this is a way to give the user an opportunity to respond in a way that indicates that the user has not become disoriented because of the hypoglycemia, as taught by Arefieg ([0075]). 

Claim(s) 7, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenker in view of Fox, and further in view of Wenzel (US 8,517,941 Bl, cited in applicant’s 06/19/2020 IDS, hereinafter Wenzel).
Regarding Claim 7, modified Schwenker discloses the electronic device of claim 6. Modfied Wenzel discloses the claimed invention except for expressly disclosing wherein the instructions, when 20executed, cause the processor to control the electronic device to: 
determine, via the sensor module, that a user is in a sleeping state; and 
in the sleeping state in which the user is sleeping, output the voice data or the vibration data, which is configured to induce the user to wake up, via the output device based on a rate of decrease in the blood sugar level measured at 25every first period exceeding a designated value. However, Wenzel teaches wherein the instructions, when 20executed, cause the processor (“Software instructions to be performed by the controller…”, Col. 13, lines 9-11) to control the electronic device to: 
determine, via the sensor module (“This determination may be made by a separate calculation unit within controller 260”, Col. 14, lines 46-49), that a user is in a sleeping state (Step 520, Fig. 5); and 
in the sleeping state in which the user is sleeping, output the voice data or the vibration data (“Alarm 730, which is a device such as a vibrator…”, Col. 20, lines 51-52), which is configured to induce the user to wake up (Step 524, Fig. 5), via the output device based on a rate of decrease in the blood sugar level (Step 524 is based on Step 512, Fig. 5) measured at 25every first period (“Steps 500-528 can be repeated…once every minute, every 15 minutes, or once every hour”, Col. 14, line 65-Col.15 , line 1) exceeding a designated value (“if the rate of change of glucose concentration is determined to be high at step 512”, Col. 15, lines 9-10; there must be a value which separates “high” from “not high”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schwenker, with causing the processor to control the electronic device to: determine, via the sensor module, that a user is in a sleeping state; and in the sleeping state in which the user is sleeping, output the voice data or the vibration data, which is configured to induce the user to wake up, via the output device based on a rate of decrease in the blood sugar level measured at 25every first period exceeding a designated value, as taught by Wenzel, because this is a way to reduce the risk of hypoglycemia (Col. 2, lines 61-62), which is a possible cause of sudden death during sleep (Col. 1, lines 40-42).
Regarding Claim 10, modified Schwenker discloses the electronic device of claim 1. Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when 10executed, cause the processor to control the electronic device to: 
measure a biometric signal via the sensor module; and 
determine whether hypoglycemia occurs based on at least a part of a pattern of the measured biometric signal. However, Wenzel teaches the instructions, when 10executed, cause the processor (“Software instructions to be performed by the controller…”, Col. 13, lines 9-11) to control the electronic device to: 
measure a biometric signal (Step 500, Fig. 5) via the sensor module (Element 260, Fig. 2); and 
determine whether hypoglycemia occurs based on at least a part of a pattern of the measured biometric signal (“Utilizing hematocrit measurements from oxymetry sensor 124 or PPG sensor 114, ICD 110 is capable of continuously monitoring blood-glucose concentration and blood-glucose concentration trends”, Col. 4, lines 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the instructions of Schwenker, with the determining whether hypoglycemia occurs based on at least a part of a pattern of the measured biometric signal, as taught by Wenzel, because this is an additional way to measure blood sugar. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 17, modified Schwenker discloses the method of claim 16. Modified Schwenker discloses the claimed invention except for expressly disclosing: 
determining that the user is in a sleeping state; and 
in the sleeping state in which the user is sleeping, outputting the voice data or the vibration data configured to induce the user to wake up based on a rate of 20decrease in the blood sugar level measured at every first period exceeding a designated value.  However, Wenzel teaches determining that the user is in a sleeping state (Step 520, Fig. 5); and 
in the sleeping state in which the user is sleeping, outputting the voice data or the vibration data (“Alarm 730, which is a device such as a vibrator…”, Col. 20, lines 51-52), which is configured to induce the user to wake up (Step 524, Fig. 5), based on a rate of decrease in the blood sugar level (Step 524 is based on Step 512, Fig. 5) measured at 25every first period (“Steps 500-528 can be repeated…once every minute, every 15 minutes, or once every hour”, Col. 14, line 65-Col.15 , line 1) exceeding a designated value (“if the rate of change of glucose concentration is determined to be high at step 512”, Col. 15, lines 9-10; there must be a value which separates “high” from “not high”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Schwenker, with the determining that the user is in a sleeping state, and outputting of voice data or vibration data which is configured to induce the user to wake up based on a rate of decrease in the blood sugar level measured at every first period exceeding a designated value, as taught by Wenzel, because this is a way to reduce the risk of hypoglycemia (Col. 2, lines 61-62), which is a possible cause of sudden death during sleep (Col. 1, lines 40-42).
Regarding Claim 20, modified Schwenker discloses the method of claim 11. Modified Schwenker discloses the claimed invention except for expressly disclosing 
measuring a biometric signal; and 
determining whether hypoglycemia occurs based on at least a part of a 5pattern of the measured biometric signal.
However, Wenzel teaches measuring a biometric signal (Step 500, Fig. 5); and 
determining whether hypoglycemia occurs based on at least a part of a 5pattern of the measured biometric signal (“Utilizing hematocrit measurements from oxymetry sensor 124 or PPG sensor 114, ICD 110 is capable of continuously monitoring blood-glucose concentration and blood-glucose concentration trends”, Col. 4, lines 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Schwenker, with the determining whether hypoglycemia occurs based on at least a part of a pattern of the measured biometric signal, as taught by Wenzel, because this is an additional way to measure blood sugar. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenker in view of Fox and Wenzel, and further in view of Lee (KR 20160109510 A, cited in applicant’s 03/06/2020 IDS, hereinafter Lee).
Regarding Claim 8, modified Schwenker discloses the electronic device of claim 7. Modified Schwenker discloses the claimed invention except for expressly disclosing wherein the instructions, when executed, cause the processor to control the electronic device to output the hypoglycemia prediction notification comprising a content that is configured to 30induce glucose intake, via the output device based on determining, via the sensor 42module, that the user is in a wake-up state. However, Lee teaches a hypoglycemia prediction notification comprising a content that is configured to 30induce glucose intake (“the blood glucose management device 200 can monitor the change in the blood glucose level and inform the blood glucose patient of the necessity of insulin administration or consumption of the glucose”, [0036] of the EPO translation relied upon for this rejection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the device of Schwenker, with the hypoglycemia prediction notification comprising a content that is configured to 30induce glucose intake, as taught by Lee, after determining the user is in a wake-up state, as taught by Wenzel,  because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 18, modified Schwenker discloses the method of claim 17. Modified Schwenker discloses the claimed invention except for expressly disclosing outputting the hypoglycemia prediction notification comprising a content configured to induce 25glucose intake based on determining that the user is in a wake-up state. However, Lee teaches outputting the hypoglycemia prediction notification comprising a content configured to induce 25glucose intake based on determining that the user is in a wake-up state (“the blood glucose management device 200 can monitor the change in the blood glucose level and inform the blood glucose patient of the necessity of insulin administration or consumption of the glucose”, [0036] of the EPO translation relied upon for this rejection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Schwenker, with the hypoglycemia prediction notification comprising a content that is configured to 30induce glucose intake, as taught by Lee, after determining the user is in a wake-up state, as taught by Wenzel,  because all of the claimed elements were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791